Citation Nr: 1809451	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-16 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include an anxiety disorder, a depressive disorder, and a mood disorder not otherwise specified.  


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from December 1968 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the August 2011 rating decision, the RO denied service connection for a mood disorder not otherwise specified (claimed as depression).

The Veteran's claim for service connection for depression or a mood disorder not otherwise specified, has been recharacterized as a psychiatric disability to include an anxiety disorder, a depressive disorder, and a mood disorder not otherwise specified.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

In her April 2014 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  In a May 2016 statement, the Veteran withdrew the request for a hearing.  The Board therefore deems the hearing request withdrawn pursuant to 38 C.F.R. § 20.702 (e) (2017).  

In a statement attached to her April 2014 substantive appeal, the Veteran indicated that she no longer wished Disabled American Veterans to represent her and that she wished to proceed without representation.   


FINDING OF FACT

The probative medical evidence of record demonstrates that the Veteran has a current diagnosis of a psychiatric disorder, which as likely as not had its onset during or is otherwise related to her active duty service.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for a grant of service connection for a psychiatric disability have been met.  38 U.S.C. §§ 1110, 1111, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The presumption of service connection applies to anyone who served on active duty for 90 days of active, continuous service.  38 C.F.R. § 3.307(a)(1); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  Post-service development of a psychosis to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  
For the purposes of this regulation, "psychosis" refers to a list of specific disorders which does not include anxiety, depression, or a mood disorder not otherwise specified.  38 C.F.R. § 3.384 (2017).  Because the record does not indicate a diagnosis of any of the listed psychoses, presumptive service connection is not warranted. 

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence. Therefore, the Veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against the claim that the claim must be denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran contends that she has a psychiatric disorder that had its onset during her active duty service.  

During her November 1968 enlistment examination, the Veteran did not report any history of psychiatric symptoms and the examiner found her to be psychiatrically normal.  

The Veteran's service treatment records note a diagnosis of and treatment for anxiety during her active duty service.  During her April 1972 separation examination, the Veteran reported a history of nervous trouble and depression or excessive worry; the examiner noted "[d]epression and excessive worry due to everyday stress, no treatment."

The Veteran was afforded a general VA examination in August 1972 in connection with her claim for service connection for bronchitis.  On the issue of psychiatric disorders, the examiner said only "No psychiatric change."

In an August 1980 private treatment record, the Veteran reported past psychiatric hospitalizations in 1975, 1979, and 1980 for depression, with the 1979 hospitalization also being for anxiety.  An October 1980 private treatment record notes that the Veteran "has been followed in this office for chronic anxiety and depression" for an unspecified period of time.  

Private treatment records from November 1981 detail the Veteran's hospitalization for a suicide attempt.  Treatment providers noted the Veteran's "long history of chronic anxiety/depression."  

Private treatment records from November 1984 detail the Veteran's hospitalization for an additional suicide attempt.  The Veteran reported a long history of "agitated depression."

Private treatment records from October 1989 detail the Veteran's hospitalization for an additional suicide attempt.  

The Veteran was afforded a VA examination for mental disorders in December 2010.  The examiner diagnosed a mood disorder not otherwise specified but opined that it "would resort to mere speculation to opine whether or not this veteran's mood disorder nos is the same as or a result of the depression and excessive worry due to everyday stress identified on the veteran's separation exam."  The examiner also found that there was "no objective evidence or medical records to support treatment for a mental disorder since veteran's discharge."  As described above, such evidence has since been associated with the claims file.    

A January 2011 private treatment record notes a diagnosis of recurrent, severe major depressive disorder.  A June 2012 private treatment record notes diagnoses of recurrent, moderate major depressive disorder and an anxiety disorder not otherwise specified.  

In a statement attached to her March 2012 Notice of Disagreement (NOD), the Veteran reported continuous psychiatric treatment since her separation from active duty service but reported some difficulty remembering the names of physicians and medical facilities from the 1970s.  

The Veteran was afforded an additional VA examination for mental disorders in March 2014.  The examiner diagnosed an unspecified depressive disorder.  The examiner opined that the Veteran's current depression was unrelated to her active duty service because there was "no objective medical evidence" that her psychiatric disability during active duty service "resulted in a chronic condition that was documented within one year to 18 months post-discharge."

In a June 2014 statement, the Veteran reported that she had remembered where she was treated for her first suicide attempt in the 1970s but that provider no longer retained records of her treatment.  

The Veteran's service treatment records document a diagnosis of and treatment for anxiety.  The Veteran's treatment records and VA examination reports during the period on appeal note multiple psychiatric diagnoses, including an anxiety disorder, a depressive disorder, and a mood disorder not otherwise specified.  The Veteran's private treatment records also describe extensive psychiatric treatment, including multiple hospitalizations, between her active duty service and the period on appeal.  Although the earliest of these records is from 1980, the Veteran's account of continuous treatment in the 1970s is credible, particularly when the earliest records from the 1980s describe a long history of treatment including past psychiatric hospitalizations.  Of the two VA examinations during the period on appeal, one expresses no opinion as to nexus and the other is unfavorable to the Veteran's claim.  However, the December 2010 VA examiner's opinion was based on the inaccurate premise that there had been no psychiatric treatment between the Veteran's active duty service and the present.  A medical opinion based on an inaccurate factual premise has limited, if any, probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The March 2014 VA examiner's opinion is likewise of limited probative value in that it imposes a requirement that there be treatment within one to one and a half years of the Veteran's separation from active duty.  As described above, that is a factor to establish continuity of symptomatology for presumptive service connection of a psychosis as a chronic condition and the issue before the Board is one of direct, not presumptive, service connection.  

For these reasons, there are no VA medical opinions of record of any significant probative value as to the issue of nexus.  However, the Board finds the Veteran's description of continuity of symptomatology and treatment credible and, while continuity of symptomatology is not required for direct service connection as it would be for presumptive service connection, the Board finds it highly probative with regard to nexus, as it is consistent with the findings of her early treatment providers who described her condition as longstanding.  In light of the totality of the circumstances, and giving the Veteran the full benefit of the doubt, the Board finds that it is at least as likely as not that the Veteran has a psychiatric disability that had its onset during her active duty service.  As the reasonable doubt created by the evidence must be resolved in favor of the Veteran, entitlement to service connection for a psychiatric disability is warranted.  


ORDER

Service connection for a psychiatric disability is granted.  



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


